Citation Nr: 0014870	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to basic eligibility for veterans benefits based 
on a period of civilian employment with the U.S. Navy from 
1951 to 1953.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty in the Army from August 
1946 to January 1948.  This appeal arises from a February 
1998 determination of the Department of Veterans Affairs 
(VA), Montgomery, Alabama, regional office (RO).


FINDINGS OF FACT

1.  The veteran contends that he incurred a chronic kidney 
disorder during a period of civilian employment with the U.S. 
Navy in Guam from 1951 to 1953.  

2.  A kidney disorder was not incurred during a period of 
active duty or active duty for training.

3.  Civilian employees of the United States Navy during the 
time period in question have not been accorded status which 
makes them eligible for VA benefits.  


CONCLUSION OF LAW

The basic eligibility requirements for veterans benefits 
based on a period of civilian employment with the U.S. Navy 
from 1951 to 1953 have not been met.  38 U.S.C.A. § 101(2), 
(21), (22), (24); 1110 (West 1991); 38 C.F.R. §§ 3.1, 3.6, 
3.7 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to compensation for veterans for service-
connected disabilities derives from 38 U.S.C. § 1110, which 
provides, in part, as follows: "For disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service . . . the United States will pay to any 
veteran thus disabled . . . compensation as provided in this 
subchapter . . . ." 38 U.S.C.A. § 1110 (West 1991) (emphasis 
added). See 38 U.S.C.A. §§ 1112, 1113(a) (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  The term "veteran" is 
defined, in relevant part, as "a person who served in the 
active military, naval, or air service . . . ." 38 U.S.C.A. § 
101(2) (West 1991); see also 38 C.F.R. § 3.1(d) (1999).  The 
term "active military, naval, or air service" is defined to 
include, inter alia, "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty." 38 U.S.C.A. § 101(24) (West 1991); see also 38 C.F.R. 
§ 3.6(a) (1999).  The term "active duty for training" 
includes, inter alia, certain full time duty in the Air 
National Guard, including duty under certain sections of 
Title 32, United States Code. 38 U.S.C.A. § 101(22)(C) (West 
1991); see also 38 C.F.R. § 3.6(c)(3) (1999); see Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

In this case, the veteran served on active duty from August 
1946 to January 1948.  Evidence in the claims file also 
reflects that the veteran was employed in a civilian capacity 
for the Department of the Navy from 1951 to 1953, and was 
stationed on Guam during that period.  The record contains a 
copy of a Navy Overseas Employment Office (Pacific) Overseas 
Identification Card issued to the veteran on December 14, 
1951.  The expiration date was noted as February 14, 1953.  
The area of employment was the Marianas Islands.

A letter dated 3 December 1952 to the veteran from the Head 
of the Employment Branch, Consolidated Industrial Relations 
Office, U.S. Naval Base, Marianas, Guam, Marianas Islands, 
referred to a pay adjustment effective 1 December 1952.

The veteran has reported that he experienced kidney stones 
during his period of employment on Guam.  He contends that he 
has a kidney disorder which is "a direct result of bad 
drinking water while assigned with the P.W.C. (civilian 
employee) of the U.S. Navy on Guam."  

The veteran's claim does not arise from his period of active 
duty with the Army from 1946 to 1948.  Based upon the 
veteran's own contentions, as well as the official documents 
of record, the Board finds that the veteran was employed from 
1951 to 1953 by the Department of the Navy as a civilian.  
See Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (noting that 
Board was correct in finding that only official service 
department records can establish if and when an individual 
was serving on active duty, active duty for training, and 
inactive duty for training.).  Thus, by the veteran's own 
contentions, a kidney disorder was not incurred during a 
period of active duty or active duty for training but rather 
during a period of civilian employment.  Although it is true 
that certain categories of civilians have been accorded 
status which makes them eligible for some VA benefits, 
civilian employees of the United States Navy during the time 
period in question are not included.  See 38 C.F.R. § 3.7 
(1999).  Accordingly, the Board concludes that, since there 
is no showing of basic eligibility for veterans benefits 
based on a period of civilian employment with the U.S. Navy 
from 1951 to 1953, service connection may not be granted for 
a kidney disorder under the law.  38 U.S.C.A. § 101(2), (21), 
(22), (24); 1110 (West 1991); see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

